Opinion.
Campbell, J.,
delivered the opinion of the court:
The complaint against the decree as being outside of, and not warranted by the bill, is not well founded.
The bill charges that Tyler had diverted some $1,400 from his mercantile business, as his books show, which went to the improvement of his wife’s property or was consumed for her benefit, and thereby made her debtor to Tyler for it.
*256The answer denies this charge, and states that one item of $600 charged to the $1,400 account, called the “ mill account,” is improperly charged thereto, and the history of this item is given. It thus appears that the $1,400 alleged by the bill to have been diverted by Tyler to the use of his wife was made up of an item of $600, among others, and this was, therefore, included in the allegation as to the “ mill account ” of $1,400.
Upon the facts shown by the evidence of Tyler, we think the bill is maintained, and that his creditors, without regard to date, are entitled to have appropriated to their claims the articled acquired by him from Sasser, and put at his wife’s mill, under circumstances which did not vest title in her or make her his debtor for them. Because she is not shown to have been his debtor, the decree was improperly rendered against Mrs. Tyler, and should have been for sale of the goods as the property of Tyler.

Reversed.